Exhibit (s) POWER OF ATTORNEY The undersigned, being officers and directors/trustees of each fund listed on Appendix A hereto (each, a "Fund"), do hereby, appoint John M. Perlowski, Robert W. Crothers, Neal J. Andrews, Janey Ahn, Jay M. Fife and Benjamin Archibald, and each of them, his or her true and lawful attorneys and agents, each with full power and authority (acting separately and without the other) to execute in the name and on behalf of the undersigned as such officer or director/trustee a Registration Statement on Form N-2, allowing for delayed offerings pursuant to Rule 415 under the Securities Act of 1933, as amended (the "1933 Act"), including any pre-effective amendments and/or any post-effective amendments thereto and any subsequent Registration Statement of a Fund pursuant to Rule 462(b) of the 1933 Act, and any other filings in connection therewith, and to file the same under the 1933 Act and/or the Investment Company Act of 1940, as amended, or otherwise, with respect to the registration of a Fund or the registration or offering of a Fund’s common shares, as applicable; granting to such attorneys and agents and each of them, full power of substitution and revocation in the premises; and ratifying and confirming all that such attorneys and agents, or any of them, may do or cause to be done by virtue of these presents. This Power of Attorney may be executed in multiple counterparts, each of which shall be deemed an original, but which taken together shall constitute one instrument. [Remainder of Page Intentionally Blank] IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney as of the8th day of November, 2013. Signature Title /s/ John M. Perlowski President and Chief Executive Officer John M. Perlowski /s/ Neal J. Andrews Chief Financial Officer Neal J. Andrews /s/ Michael J. Castellano Director/Trustee Michael J. Castellano /s/ Richard E. Cavanagh Director/Trustee Richard E. Cavanagh /s/ Frank J. Fabozzi Director/Trustee Frank J. Fabozzi /s/ Kathleen F. Feldstein Director/Trustee Kathleen F. Feldstein /s/ James T. Flynn Director/Trustee James T. Flynn /s/ Jerrold B. Harris Director/Trustee Jerrold B. Harris /s/ R. Glenn Hubbard Director/Trustee R. Glenn Hubbard /s/ W. Carl Kester Director/Trustee W. Carl Kester /s/ Karen P. Robards Director/Trustee Karen P. Robards /s/ Paul L. Audet Director/Trustee Paul L. Audet /s/ Henry Gabbay Director/Trustee Henry Gabbay Signature Page to BLK Funds ATM N-2 POA Appendix A 1. BlackRock Build America Bond Trust BBN 2. BlackRock California Municipal Income Trust BFZ 3. BlackRock Core Bond Trust BHK 4. BlackRock Corporate High Yield Fund, Inc. COY 5. BlackRock Corporate High Yield Fund III, Inc. CYE 6. BlackRock Corporate High Yield Fund V, Inc. HYV 7. BlackRock Corporate High Yield Fund VI, Inc. HYT 8. BlackRock Credit Allocation Income Trust BTZ 9. BlackRock Debt Strategies Fund, Inc. DSU BlackRock Defined Opportunity Credit Trust BHL BlackRock Dividend Income Trust BQY BlackRock EcoSolutions Investment Trust BQR BlackRock Energy and Resources Trust BGR BlackRock Enhanced Capital and Income Fund, Inc. CII BlackRock Enhanced Equity Dividend Trust BDJ BlackRock Enhanced Government Fund, Inc. EGF BlackRock Floating Rate Income Strategies Fund, Inc. FRA BlackRock Floating Rate Income Trust BGT BlackRock Global Opportunities Equity Trust BOE BlackRock Health Sciences Trust BME BlackRock High Income Shares HIS BlackRock High Yield Trust BHY BlackRock Income Opportunity Trust, Inc. BNA BlackRock Income Trust, Inc. BKT BlackRock International Growth and Income Trust BGY BlackRock Investment Quality Municipal Trust, Inc. BKN BlackRock Limited Duration Income Trust BLW BlackRock Long-Term Municipal Advantage Trust BTA BlackRock Maryland Municipal Bond Trust BZM BlackRock Massachusetts Tax-Exempt Trust MHE BlackRock Multi-Sector Income Trust BIT BlackRock Muni Intermediate Duration Fund, Inc. MUI BlackRock Muni New York Intermediate Duration Fund, Inc. MNE BlackRock MuniAssets Fund, Inc. MUA BlackRock Municipal Bond Investment Trust BIE BlackRock Municipal Bond Trust BBK BlackRock Municipal Income Investment Quality Trust BAF BlackRock Municipal Income Investment Trust BBF BlackRock Municipal Income Quality Trust BYM BlackRock Municipal Income Trust BFK BlackRock Municipal Income Trust II BLE BlackRock MuniEnhanced Fund, Inc. MEN BlackRock MuniHoldings California Quality Fund, Inc. MUC BlackRock MuniHoldings Fund, Inc. MHD BlackRock MuniHoldings Fund II, Inc. MUH BlackRock MuniHoldings Investment Quality Fund MFL BlackRock MuniHoldings New Jersey Quality Fund, Inc. MUJ BlackRock MuniHoldings New York Quality Fund, Inc. MHN BlackRock MuniHoldings Quality Fund, Inc. MUS BlackRock MuniHoldings Quality Fund II, Inc. MUE BlackRock MuniVest Fund, Inc. MVF BlackRock MuniVest Fund II, Inc. MVT BlackRock MuniYield Arizona Fund, Inc. MZA BlackRock MuniYield California Fund, Inc. MYC BlackRock MuniYield California Quality Fund, Inc. MCA BlackRock MuniYield Fund, Inc. MYD BlackRock MuniYield Investment Fund MYF BlackRock MuniYield Investment Quality Fund MFT BlackRock MuniYield Michigan Quality Fund, Inc. MIY BlackRock MuniYield Michigan Quality Fund II, Inc. MYM BlackRock MuniYield New Jersey Fund, Inc. MYJ BlackRock MuniYield New Jersey Quality Fund, Inc. MJI BlackRock MuniYield New York Quality Fund, Inc. MYN BlackRock MuniYield Pennsylvania Quality Fund MPA BlackRock MuniYield Quality Fund, Inc. MQY BlackRock MuniYield Quality Fund II, Inc. MQT BlackRock MuniYield Quality Fund III, Inc. MYI BlackRock New Jersey Municipal Bond Trust BLJ BlackRock New Jersey Municipal Income Trust BNJ BlackRock New York Municipal Bond Trust BQH BlackRock New York Municipal Income Quality Trust BSE BlackRock New York Municipal Income Trust BNY BlackRock New York Municipal Income Trust II BFY The BlackRock Pennsylvania Strategic Municipal Trust BPS BlackRock Real Asset Equity Trust BCF BlackRock Resources & Commodities Strategy Trust BCX BlackRock Senior High Income Fund, Inc. ARK BlackRock Strategic Bond Trust BHD BlackRock Utility and Infrastructure Trust BUI BlackRock Virginia Municipal Bond Trust BHV The BlackRock Strategic Municipal Trust BSD
